1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                          )   Case No. 1:16-cv-01584-LJO-SAB (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   ORDER DISCHARGING ORDER TO SHOW
13          v.                                          CAUSE, AND GRANTING DEFENDANTS’
                                                    )   REQUEST FOR EXTENSION OF TIME NUNC
14                                                  )   PRO TUNC TO NOVEMBER 4, 2019
     C. BELL, et al.,
                                                    )
15                    Defendants.                   )   [ECF Nos. 105, 107, 109]
                                                    )
16                                                  )

17          Plaintiff John Wesley Williams is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19          On October 24, 2019, the Court directed Defendants to file a response to Plaintiff’s October

20   21, 2019 motion for an extension of time to file an opposition to Defendants pending motion for

21   summary judgment within seven days, i.e. on or before October 31, 2019.

22          Defendants failed to file a timely response. Therefore, on November 4, 2019, the Court issued

23   an order to show cause why sanctions should not be imposed. (ECF No. 106.) On this same date,

24   Defendants filed a response to the order to show cause, a motion for an extension of time nunc pro

25   tunc, and a response to Plaintiff’s October 21, 2019 motion. (ECF Nos. 107, 108, 109.) Defense

26   counsel submits that she inadvertently overlooked the seven-day deadline imposed in the Court’s
27   October 24, 2019 order, and upon realizing her mistake she immediately prepared a response. (ECF

28   No. 109.) Defense counsel is cautioned that a motion for an extension of time should be filed as soon

                                                        1
1    as the need becomes apparent not waiting for a prompt from the Court through the means of an OSC.

2             Good cause having been presented to the Court, it is HEREBY ORDERED that:

3             1.       The Court’s November 4, 2019 order to show cause (ECF No. 105) is

4                      DISCHARGED; and

5             2.       Defendants’ motion for an extension of time (ECF No. 107) is granted nunc pro tunc

6                      to November 4, 2018.

7
8    IT IS SO ORDERED.

9    Dated:        November 5, 2019
10                                                     UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
